UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1701



LESIA HERRON,

                                              Plaintiff - Appellant,

          versus


VIRGINIA COMMONWEALTH UNIVERSITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-03-590-3)


Submitted:   October 13, 2004             Decided:   December 7, 2004


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lesia Herron, Appellant Pro Se. James Christian Stuchell, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; David Lee
Ross, Pamela Finley Boston, VIRGINIA COMMONWEALTH UNIVERSITY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lesia   Herron   appeals   the   magistrate    judge’s    order*

granting summary judgment for Virginia Commonwealth University

(“VCU”) on her racial discrimination action brought under Title VI

of the Civil Rights Act of 1964, 42 U.S.C. § 2000d (2000).         We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the magistrate judge.       See Herron

v. VCU, No. CA-03-590-3 (E.D. Va. Apr. 29, 2004).       We deny Herron’s

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




     *
      Pursuant to 28 U.S.C. § 636 (2000), the parties consented to
exercise of the district court’s jurisdiction by a magistrate
judge.

                                - 2 -